Matter of Gupta v Kumar (2017 NY Slip Op 00306)





Matter of Gupta v Kumar


2017 NY Slip Op 00306


Decided on January 18, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 18, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SANDRA L. SGROI
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2015-06635
 (Docket No. F-1899-96)

[*1]In the Matter of Anita Gupta, appellant,
vVipan Kumar, respondent.


Anita Gupta, Forest Hills, NY, appellant pro se.
Steven Alexander Biolsi, New York, NY, for respondent.

DECISION & ORDER
Appeal by the mother from an order of the Family Court, Queens County (Ronald E. Richter, J.), dated April 7, 2015. The order, insofar as appealed from, denied the mother's objections to an order of that court (Joette M. Blaustein, S.M.) dated December 24, 2014, which, after a hearing, inter alia, denied her petition for an upward modification of the father's child support obligation.
ORDERED that appeal is dismissed, without costs or disbursements.
It is the obligation of the appellant to assemble a proper record on appeal (see Family Ct Act § 1118; CPLR 5525[a]; Matter of Leichter-Kessler v Kessler, 117 AD3d 825, 826; Matter of Remy v Mitchell, 60 AD3d 860; Matter of Zaikowski v Monzon, 277 AD2d 459). The failure to provide necessary transcripts inhibits the Court's ability to render an informed decision on the merits of the appeal (see Matter of Leichter-Kessler v Kessler, 117 AD3d 825; Matter of Remy v Mitchell, 60 AD3d 860; Matter of Rudick v Rudick, 16 AD3d 514). Here, although the mother provided the transcript of the proceedings from the first day of the multiday fact-finding hearing held in connection with her petition, she failed to provide this Court with any of the transcripts from the remaining days. Since the papers provided were patently insufficient for the purpose of reviewing the issues that the mother raises, the appeal must be dismissed (see Matter of Leichter-Kessler v Kessler, 117 AD3d 825; Matter of Remy v Mitchell, 60 AD3d 860).
RIVERA, J.P., SGROI, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court